Citation Nr: 0317290	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
compression fracture with degenerative arthritis at C3-4, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
dermatitis of the scalp and face, currently rated as 10 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from October 1975 to October 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1999, September 1999, and March 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In January 
1999, the RO increased the evaluation of dermatitis of the 
scalp and face from zero to 10 percent.  In September 1999, 
the RO denied entitlement to a TDIU.  In March 2002, the RO 
denied entitlement to an evaluation in excess of 50 percent 
for a compression fracture with degenerative arthritis at C3-
4.


REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

Unfortunately, remand is required for compliance with the 
duty to assist provisions contained in the VCAA.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  See Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  Generally, SSA records will 
usually be relevant when deciding claims for increased 
ratings and TDIU.  See e.g., Murinscak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992); Holland v. Brown, 6 Vet. App. 443, 
448 (1994).  In a VA Form 21-4138, Statement in Support of 
Claim, dated in July 1997, the veteran indicated an SSA 
supplemental security claim based on disability was pending, 
and the claims file indeed contains several medical 
assessments generated by SSA.  A July 1997 deferred rating 
decision shows the RO was aware of the SSA disability claim 
but made the request for records from SSA contingent on 
whether the SSA disability claim was granted.  The RO 
received no subsequent information about the SSA disability 
claim, and there is no indication the SSA records were 
requested.  VA should nevertheless attempt to obtain any SSA 
disability determination, as well as any records relied upon 
in making that determination.  

The record reflects continued treatment of the veteran by VA 
medical facilities well after the RO last obtained records.  
See generally Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
response to the RO's March 2001 VCAA development letter, the 
veteran identified two treating facilities, the VA Medical 
Center (VAMC) in West Los Angeles, California, and the VAMC 
in Detroit, Michigan, the latter for treatment in 1999.  VA 
has not obtained these records, and there is no documented 
attempt in the claims file requesting these outstanding 
records.  In a VA Form 21-4138, received in February 2003, 
the veteran identified medical records from "OTC Medical 
Clinic in Los Angeles and Hawthorne, California.  One for 
Dec. 2002 and the other for February 2003."  Although the 
submission was construed as a request for a copy of records 
already in the claims file, the evidentiary record does not 
include medical evidence dated December 2002 or February 
2003, suggesting there are outstanding records from these 
facilities as well.  VA should attempt to obtain the above-
cited records.

The claims file contains private medical records from Kaiser 
Permanente dated through 1996.  In November 1997, however, 
the veteran identified Kaiser Permanente as a current 
treating source.  VA must therefore make reasonable efforts 
to obtain these records as well.

As the case must be remanded for the foregoing reasons, it 
would also be appropriate to afford the veteran additional VA 
examinations in order to assess the current severity of his 
service-connected disorders.  

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated him for his 
cervical disability and for scalp and 
face dermatitis.  Obtain records from 
each health care provider the veteran 
identifies.  

2.  In addition to those identified by 
the veteran, attempt to obtain the 
veteran's outstanding SSA disability 
records and medical records from the Los 
Angeles, California; Hawthorne, 
California; Loma Linda, California; and 
Detroit, Michigan, VA treatment 
facilities, dated since 1999.  The RO 
should make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency and 
end its efforts only if the RO can 
conclude that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2002).

3.  Make the necessary arrangements to 
obtain the veteran's complete medical 
records from Kaiser Permanente dated 
from 1997 to present.  As this potential 
evidence is not in the custody of a 
Federal department or agency, the RO 
should make an initial request for the 
records, and, if the records are not 
received, at least one follow-up 
request.  A follow-up request is not 
required if a response to the initial 
request indicates that the records 
sought do not exist or that a follow-up 
request for the records would be futile.  
38 C.F.R. § 3.159(c)(1) (2002).

4.  After obtaining as many of the above 
records as possible, afford the veteran 
VA orthopedic examination and VA skin 
disease examinations.  

The examiners should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiners are asked to indicate that 
they reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiners should review the results of 
any testing prior to completion of their 
respective reports.

Orthopedic examination

Following examination of the veteran, the 
examiner should identify and describe in 
detail all residuals attributable to the 
service-connected compression fracture 
with degenerative arthritis at C3-4.  All 
orthopedic and neurologic manifestations 
should be identified and discussed.   

The examiner should note detailed range 
of motion measurements for the cervical 
spine and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the cervical spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also state, if 
possible, the frequency and duration of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  Are 
any such attacks incapacitating, i.e., a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician? 

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner is also requested to express 
a medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
compression fracture with degenerative 
arthritis at C3-4; as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disability and whether 
any limitation on employment is likely to 
be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

Skin disease examination

The examiner should describe in detail 
the veteran's dermatitis of the scalp and 
face, including size and location.  
Photographs of the affected areas should 
be included with the examination report.  
The examiner should note whether there 
are any lesions, exfoliation, exudation, 
disfigurement, scarring, ulceration, 
crusting, or itching, and if so, to what 
extent. 

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate whether 
or not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner is also requested to express 
a medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
dermatitis of the scalp and face; as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disability and whether any 
limitation on employment is likely to be 
permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.




5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



